    Case 19-00498     Doc 55     Filed 05/10/21 Entered 05/10/21 18:58:29             Desc Main
                                   Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

       In re:                                      Chapter 7

       Mack Industries, Ltd., et al.,              Bankruptcy No. 17-09308
                                                   (Jointly Administered)
                             Debtors.1
                                                   Honorable Carol A. Doyle

       Ronald R. Peterson, as chapter 7
       trustee for Mack Industries, Ltd.,



                             Plaintiff,
                                                   Adversary No. 19-00450
       v.

       Ideal Custom Designs, Inc.

                             Defendant.

                              NOTICE OF AGREED MOTION


     Please take notice that on Thursday, May 20, 2021, at 10:45 A.M., or as
soon thereafter as counsel may be heard, the undersigned attorneys shall appear
before the Honorable Carol A. Doyle United States Bankruptcy Judge for the
Northern District of Illinois, or any other judge sitting in her place and stead and
shall then and there present the Agreed Third Motion to Extend Briefing
Schedule, a copy of which is attached hereto and herewith served upon you.

     This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:




1 The debtors, with their respective bankruptcy case numbers, are as follows: Mack Industries, Ltd.
(17-09308); Oak Park Avenue Realty, Ltd. (17-16651); Mack Industries II, LLC (17-16859); Mack
Industries III, LLC (17-17106); Mack Industries IV, LLC (17-17109); Mack Industries V, LLC (18-
03445); and Mack Industries VI, LLC (18-03451).


      {00196152}
  Case 19-00498   Doc 55   Filed 05/10/21 Entered 05/10/21 18:58:29   Desc Main
                             Document     Page 2 of 6



    To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.

     To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-
646-828-7666. Then enter the meeting ID and password.

      Meeting ID and password. The meeting ID for this hearing is 161 155 8289
and the password is Doyle742. The meeting ID and password can also be found on
the judge’s page on the court’s web site.

Dated: May 10, 2021                           Ronald R. Peterson, as chapter 7
                                              trustee for Mack Industries, Ltd.

                                              By: /s/ Justin R. Storer
                                              One of His Attorneys
Jeffrey K. Paulsen (6300528)
Ariane Holtschlag (6294327)
Justin R. Storer (6293889)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel: (312) 878-4830
Fax: (847) 574-8233
Email: jstorer@wfactorlaw.com




{00196152}                             2
  Case 19-00498     Doc 55     Filed 05/10/21 Entered 05/10/21 18:58:29   Desc Main
                                 Document     Page 3 of 6



                               CERTIFICATE OF SERVICE
       I, Justin R. Storer, an attorney, hereby certify that on May 10, 2021, pursuant
to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Motion and the accompanying Motion to be served
electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the Service List below.

                                               /s/ Justin R. Storer

                                     SERVICE LIST
Registrants in the Case
(Service via ECF)

David P. Lloyd               courtdocs@davidlloydlaw.com

Ariane Holtschlag            aholtschlag@wfactorlaw.com; bharlow@wfactorlaw.com;
                             gsullivan@ecf.inforuptcy.com;
                             holtschlagar43923@notify.bestcase.com

Jeffrey K. Paulsen           jpaulsen@wfactorlaw.com; bharlow@wfactorlaw.com;
                             jpaulsen@ecf.inforuptcy.com




{00196152}                                 3
    Case 19-00498     Doc 55     Filed 05/10/21 Entered 05/10/21 18:58:29             Desc Main
                                   Document     Page 4 of 6



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

       In re:                                      Chapter 7

       Mack Industries, Ltd., et al.,              Bankruptcy No. 17-09308
                                                   (Jointly Administered)
                             Debtors.2
                                                   Honorable Carol A. Doyle

       Ronald R. Peterson, as chapter 7
       trustee for Mack Industries, Ltd.,



                             Plaintiff,
                                                   Adversary No. 19-00450
       v.

       Ideal Custom Designs, Inc.

                             Defendant.

                AGREED THIRD MOTION TO EXTEND BRIEFING SCHEDULE
      So that the parties can complete discovery in this matter, Ronald R. Peterson,
as chapter 7 trustee for Mack Industries, Ltd. (the “Plaintiff”), by and through his
attorneys, by agreement with counsel for Ideal Custom Designs, Inc. (the
“Defendant”), moves this Honorable Court to extend the schedule for briefing the
Defendant’s Motion for Summary Judgment (the “Motion”).

                                          BACKGROUND
      At presentment of the Motion, this Court set a briefing schedule, and the
schedule has been extended twice by court order. The current deadline for the




2 The debtors, with their respective bankruptcy case numbers, are as follows: Mack Industries, Ltd.
(17-09308); Oak Park Avenue Realty, Ltd. (17-16651); Mack Industries II, LLC (17-16859); Mack
Industries III, LLC (17-17106); Mack Industries IV, LLC (17-17109); Mack Industries V, LLC (18-
03445); and Mack Industries VI, LLC (18-03451).


      {00196152}
  Case 19-00498     Doc 55    Filed 05/10/21 Entered 05/10/21 18:58:29     Desc Main
                                Document     Page 5 of 6



Trustee’s response is May 11, 2021, and the Defendant’s reply, June 8, 2021. After
that schedule was set, the court ordered discovery to proceed.

       The Trustee issued his interrogatories and requests to produce to the
Defendant, through counsel, on March 15, 2021. The Defendant has not yet
responded. Additionally, Trustee’s counsel proposed a range of dates for possible
depositions. Defendant’s counsel has indicated, with respect to both of these
matters, that he would follow up with his client.

       So that the parties may take discovery before briefing proceeds, they have
agreed to a two-month extension of the briefing schedule.

                                     DISCUSSION
       “When an act is required … to be done at or within a specified period …, the
court for cause shown may at any time in its discretion … order the period enlarged
if the request therefore is made before the expiration of the period originally
prescribed ….” Fed. R. Bankr. P. 9006(b)(1).

       Cause exists here to extend the Trustee’s response deadline. The Trustee has
been working to complete his response to the motion for summary judgment.
However, both parties agreed to postpone briefing to allow for discovery that may
expedite the resolution of this case. The Trustee therefore requests that the
deadline for his response be extended to July 11, 2021, and that the defendant’s
reply deadline be likewise extended to August 8, 2021.
       Wherefore, the Trustee respectfully requests that the Court extend the time
for him to file his response to the motion for summary judgment to July 11, 2021,
the deadline for the defendants to file their reply to August 8, 2021 and grant such
further relief as is appropriate in the circumstances.


Dated: May 10, 2021                                 Ronald R. Peterson, as chapter 7
                                                    trustee for Mack Industries, Ltd.

                                                    By: /s/ Justin R. Storer
                                                    One of His Attorneys
Jeffrey K. Paulsen (6300528)

{00196152}                                 2
  Case 19-00498   Doc 55   Filed 05/10/21 Entered 05/10/21 18:58:29   Desc Main
                             Document     Page 6 of 6



Ariane Holtschlag (6294327)
Justin R. Storer (6293889)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel: (312) 373-7226
Fax: (847) 574-8233
Email: jstorer@wfactorlaw.com




{00196152}                             3
